Citation Nr: 0722862	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood, to include as 
secondary to service-connected low back and right knee 
disabilities.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar paravertebral spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1997 to 
August 2003.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision, in which the RO, in 
pertinent part, denied the veteran service connection for 
adjustment disorder with mixed anxiety and depressed mood, 
and continued the 20 percent rating for lumbar paravertebral 
spasm.  The veteran filed a notice of disagreement (NOD) in 
October 2004, and the RO issued a statement of the case (SOC) 
in January 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
February 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran currently has a diagnosis of adjustment 
disorder with mixed anxiety and depressed mood, and there is 
uncontradicted medical opinion evidence indicating that the 
veteran's service-connected right knee disability aggravates 
his depression and anxiety.

3.  Lumbar paravertebral spasm manifests with pain; full 
range of motion in flexion, bilateral lateral flexion, and 
bilateral rotation; range of motion in extension limited to 
25 degrees; and additional limitation of motion due to pain 
and lack of endurance.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for adjustment disorder 
with mixed anxiety and depressed mood, as secondary to 
service-connected right knee disability, are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbar paravertebral spasm are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the service 
connection claim below, any error in notification and 
development action needed to render a fair decision has not 
been prejudicial.  There is no further need to discuss the 
impact of the VCAA on this claim.

As for the claim for a rating in excess of 20 percent for 
lumbar paravertebral spasm, in an April 2004 pre-rating 
letter the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate claims for 
increase, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  The July 2004 RO rating decision reflects 
initial adjudication of the claim after issuance of that 
letter.  Clearly, this letter meets the VCAA's timing of 
notice requirements.  

The Board finds that the veteran was notified regarding all 
possible rating formulas in the SOC.  The veteran was not 
notified as to the effective date that may be assigned; 
however, as the decision herein denies the claim for 
increase, no effective date is being, or is to be, assigned; 
hence, there is no possibility of prejudice to the veteran 
under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA examination reports, and 
outpatient treatment records from the VA Medical Centers 
(VAMCs) in Atlanta, Georgia and Buffalo, New York.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Adjustment Disorder

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Considering the medical evidence of record in light of the 
above criteria, the Board finds that, resolving all doubt in 
favor of the veteran, service connection for adjustment 
disorder with mixed anxiety and depressed mood, as secondary 
to service-connected right knee disability, is warranted.

In this regard, the Board notes that in April 2004, the 
veteran submitted lay statements from his friends and family 
that indicates that the veteran's attitude changed since he 
was injured in service in that he was sad and distant and his 
interpersonal skills had decreased.

VA treatment records dated from April 2004 to June 2004 show 
that the veteran received treatment for depression, anxiety, 
and a panic disorder.

A May 2004 VA examination report reveals a pertinent Axis I 
diagnosis of adjustment disorder with mixed anxiety and 
depressed mood.

An October 2004 VA treatment record shows that the veteran 
had a history of anxiety and depression and possible panic 
disorder since May 2004.

In a January 2005 letter, VA psychiatrist, S.K., M.D., 
indicated that the veteran had been in treatment for major 
depressive disorder and panic disorder with agoraphobia since 
May 2004.  Dr. S.K. stated that the veteran had several major 
stressors in the last couple of years, to include among 
others, significant injury to the knee with subsequent 
surgery and chronic pain, and his discharge from the military 
after six years of active duty.

Although the RO denied the veteran's claim because there was 
no competent medical evidence relating the veteran's 
disability to service or to a service-connected disability, 
the Board notes that VA adjudicators are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  

Here, the Board interprets the January 2005 VA psychiatrist's 
opinion to the effect that the veteran's knee disability was 
a major stressor for his depression and anxiety as stating 
that the veteran's service-connected right knee disability 
aggravates his depression and anxiety.  Since the VA 
psychiatrist is the veteran's treating physician and has 
access to his prior VA treatment records, and the 
psychiatrist has the medical qualifications to render such an 
opinion, the Board finds the January 2005 VA psychiatrist's 
opinion constitutes competent and probative medical evidence 
to support the veteran's claim for service connection for 
adjustment disorder with mixed anxiety and depressed mood.  
In this regard, as service connection as secondary to a 
service-connected disability is warranted when the service-
connected disability aggravates a nonservice-connected 
disability, the Board finds that the veteran's adjustment 
disorder with mixed anxiety and depressed mood meets the 
criteria for entitlement to service connection as secondary 
to a service-connected disability.  38 C.F.R. § 3.310(a).

In addition, the Board notes that there is no medical opinion 
contradicting the January 2005 VA psychiatrist's opinion or 
the veteran's assertions.  Hence, with application of the 
benefit of the doubt doctrine, and reliance on the January 
2005 VA psychiatrist's opinion, the Board finds that service 
connection for adjustment disorder with mixed anxiety and 
depressed mood is warranted.  38 C.F.R. § 3.102; 38 U.S.C.A. 
§ 5107(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
appellant all reasonable doubt, the Board finds that the 
criteria for service connection for adjustment disorder with 
mixed anxiety and depressed mood are met.

In granting service connection on a secondary basis, the 
Board points out that compensation is only warranted for the 
additional disability caused by the service-connected 
disability.  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§ 1110, refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  


III.  Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by way of a January 2004 decision, the RO 
granted service connection and assigned an initial 20 percent 
rating for lumbar paravertebral spasm.  The initial rating 
was assigned under the provisions then in effect for rating 
lumbosacral strain, found at 38 C.F.R. § 4.71a, DC 5295.  The 
veteran filed the current claim for increase in April 2004.  
The current appeal stems from the July 2004 decision that 
denied this claim.  

Effective September 26, 2003, the diagnostic code for 
designated for lumbosacral strain was changed to DC 5237; 
however, the criteria for rating all musculoskeletal spine 
disabilities are now set forth in a General Rating Formula 
for Diseases and Injuries of the Spine.  

That formula provides for a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assignable for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 
38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Considering the medical evidence in light of the above, the 
Board finds that a rating in excess of 20 percent for the 
veteran's lumbar paravertebral spasm is not warranted.

In this regard, on October 2003 VA examination, the veteran 
reported that he had pain in his lumbar spine that occurred 
two times per day and lasted for hours.  The pain level was 
four out of 10 and could be elicited by physical activity and 
relieved by rest.  The condition did not result in any time 
lost from work.  Physical examination revealed full range of 
motion in flexion, extension, bilateral lateral flexion, and 
bilateral rotation.  Pain with flexion began at 85 degrees, 
and pain with extension began at 25 degrees.  Pain with 
bilateral flexion and bilateral rotation began at full range 
of motion.  The examiner noted that range of motion of the 
lumbar spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination and there was 
no ankylosis of the spine.  Neurological examination of the 
lower extremities was normal.  In addition, lumbar spine X-
ray was within normal limits.

On May 2004 VA examination, the veteran reported that pain in 
his back occurred constantly and traveled to the legs.  The 
pain level was at six out of 10 and occurred on its own.  
Functional impairment was limited to bending and sitting and 
the condition did not result in any time lost from work.  
Physical examination revealed extension limited to 25 degrees 
and full range of motion in flexion, bilateral lateral 
flexion, and bilateral rotation.  Pain with flexion began at 
full range of motion, and pain with extension began at 25 
degrees.  The examiner noted that range of motion of the 
spine was additionally limited by pain and lack of endurance, 
with pain having the major functional impact.  The veteran's 
range of motion was not additionally limited by fatigue, 
weakness, or incoordination and there was no ankylosis of the 
spine.

The evidence of record indicates that the veteran's forward 
flexion was predominantly to 90 degrees and his combined 
range of motion of the lumbar spine was most severely limited 
to 235 degrees.  As such, the Board notes that the veteran's 
limitation of motion does not warrant a rating in excess of 
20 percent for his lumbar paravertebral spasm as his forward 
flexion was not limited to 30 degrees or less and he did not 
have ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Even considering functional loss, according to DeLuca, 8 Vet. 
App. at 204-7, the Board notes that the severity of the 
veteran's lumbar spine disability still does not meet the 
criteria for a rating in excess of 20 percent.  In this 
regard, although the veteran was noted to have additional 
limitation of motion due to pain and lack of endurance, his 
additional limitation of motion was not noted to reach the 
level of flexion limited to 30 degrees or less, or ankylosis 
of the thoracolumbar spine, which either is required for the 
next higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
In addition, as the veteran's disability essentially only 
meets the criteria for a 10 percent rating based on his 
limitation of motion (see 38 C.F.R. § 4.71a, Diagnostic Code 
5237), the Board notes that the 20 percent rating assigned 
already factors in any functional loss due to pain, muscle 
spasm, or lack of endurance.  Hence, the Board finds that the 
veteran's functional loss has been considered in assigning 
the present 20 percent rating and any functional loss does 
not allow for a rating in excess of 20 percent for his lumbar 
paravertebral spasm.

For all the foregoing reasons, the claim for a rating in 
excess of 20 percent for lumbar paravertebral spasm must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for adjustment disorder with mixed anxiety 
and depressed mood, as secondary to service-connected right 
knee disability, is granted, subject to the laws and 
regulations governing the payment of VA compensation.

A rating in excess of 20 percent for lumbar paravertebral 
spasm is denied.



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


